internal_revenue_service number release date index number -------------------------- ------------------------ ------------------------- in re ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-147863-05 date date ------------------------------------------------------------------------------------------ --------------------- ------------ --------------- ----------- ---- ------------------------------------------ -------------------------- ------------------------------------------------------------------------------------------ legend taxpayer date plan --------------------------------------------------------------------------------------------------------------- plan --------------------------------------------------------------------------------------------------------- target parent x y z dear -------------------- behalf of taxpayer on date requesting a ruling regarding an adjustment in the number of shares and employee stock_options these options were granted over a period of years with various exercise prices but were always granted with an exercise price equal to the fair_market_value of the underlying stock these options were issued under two plans plan and plan collectively the plans each plan provides that the compensation committee of taxpayer’s board_of directors may adjust the exercise price and number of options to reflect the impact of certain corporate transactions or a change in capitalization that the committee determines in its sole discretion are necessary or desirable to reflect such event as of date taxpayer has x nonqualifed employee stock_options outstanding this letter_ruling is a response to a request for a private_letter_ruling filed on plr-147863-05 taxpayer represents that the stock_options issued under the plans meet the requirements of performance based compensation under sec_162 of the internal_revenue_code taxpayer has reached an agreement to acquire all of the stock of target a subsidiary of parent in exchange for stock of taxpayer plus y cash in connection with this transaction taxpayer is contemplating making a one-time extraordinary_dividend of z per share holders of taxpayer’s non-qualified employee stock_options will not be entitled to receive this extraordinary_dividend in order to prevent the economic value of the options from being adversely affected taxpayer proposes to adjust the exercise price and number of options issued under the plans the adjustments to the outstanding nonqualified options will be made in accordance with the methodology of sec_424 of the code and the regulations thereunder so as to equalize the economic value of the options before and after the extraordinary_dividend other than small differences due to rounding the aggregate value of the adjusted options will equal the aggregate value of the original options taxpayer intends to equalize the value of the pre- and post-adjustment options utilizing an intrinsic value approach producing adjustments that will meet the ratio_test and the spread test as described in sec_1_424-1 of the regulations taxpayer will adjust all outstanding non-qualified options including those held by rank-and-file employees as well as top executives of taxpayer taxpayer has requested rulings that options granted under the plans will continue to meet the requirements under sec_162 of the code for qualified_performance-based_compensation if they are adjusted to reflect the extraordinary_dividend and such adjustment is consistent with the methodology prescribed in sec_424 and that such an adjustment will not be considered a cancellation and grant of a new option under sec_1_162-27 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly-held corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 provides that applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to the shareholders and approved by a majority of the vote in a separate shareholder vote plr-147863-05 before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact certified under sec_1_162-27 of the regulations compensation attributable to a stock_option is deemed to satisfy the performance_goal requirement of sec_1 e if the grant is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options may be granted during a specified period to any employee and under the terms of the option the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant under sec_1_162-27 of the regulations if an option is canceled the canceled option continues to be counted against the maximum number of shares for which options may be granted to the employee under the plan if after grant the exercise price of an option is reduced the transaction is treated as a cancellation of the option and a grant of a new option in such case both the option that is deemed to be canceled and the option that is deemed to be granted reduce the maximum number of shares for which options may be granted to the employee under the plan sec_1_162-27 provides that compensation attributable to a stock_option stock_appreciation_right or other stock-based compensation does not cease to be treated as performance-based compensation to the extent that a change in the grant or award is made to reflect a change in corporate capitalization such as a stock split or dividend or a corporate transaction such as any merger of a corporation into another corporation any consolidation of two or more corporations into another corporation any separation of a corporation including a spinoff or other distribution of stock or property by a corporation any reorganization of a corporation whether or not such reorganization comes within the definition of such term in sec_368 or any partial or complete_liquidation by a corporation rule as follows based on the information submitted and on taxpayer’s representations we stock_options granted under the plans will continue to meet the requirements of sec_162 for qualified_performance-based_compensation if the stock_options are adjusted to reflect the extraordinary_dividend and that adjustment is made consistent with the methodology provided in sec_424 such an adjustment will not be considered the cancellation and grant of a new option under sec_1_162-27 of the regulations the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-147863-05 by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant enclosure copy for purposes sincerely _______________________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
